Citation Nr: 0630399	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  01-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from June 1984 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In September 2002, the appellant was afforded a video 
conference hearing before one of the undersigned Veterans Law 
Judges.  In April 2006, the appellant was afforded another 
hearing, which was conducted by the undersigned Acting 
Veterans Law Judge at the North Little Rock RO.    


FINDING OF FACT

The appellant's low back disability is manifested by 
paraspinal tenderness, diffuse muscle spasms, and range of 
motion of 60 degrees of forward flexion, 20 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of lateral rotation bilaterally; it is not productive 
of such symptoms as ankylosis, listing of the whole spine to 
opposite, positive Goldthwaite's sign, or associated 
neurologic abnormalities.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
appellant's low back condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003), Diagnostic Code 5293 (as in effect 
prior to and after September 23, 2002), Diagnostic Codes 
5237, 5242, 5243 (effective September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

				     I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2006).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2006).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of range of motion of the 
thoracolumbar spine is provided in Plate V under 38 C.F.R. § 
4.71a.  

The veteran's back disability is currently rated as 20 
percent disabling under Diagnostic Codes 5295-5292.  

The regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code (DC) 5235, lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002); and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. § 
4.71a, DC 5295 (as in effect prior to September 26, 2003).  
Severe limitation of motion of the lumbosacral spine also 
warranted a 40 percent rating.  Moderate limitation of motion 
warranted a 20 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(as in effect prior to September 26, 2003).  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome was 
rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating was warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  A 60 percent 
disability rating was warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis ......20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

The RO has considered the change in regulations in the 
instant matter, as is evidenced in the February 2006 
supplemental statement of the case (SSOC), which listed the 
new spine rating criteria.  

Amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00,
65 Fed. Reg. 33,422 (April 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes an October 2000 VA 
examination report, wherein it was noted that the appellant 
reported having numbness in his legs, but no weakness or 
bowel or bladder troubles.  The report noted the appellant 
had about 50 degrees of flexion and 20 degrees of extension 
with very mild facet signs.  Lateral spine motion was stated 
to be 30 degrees bilaterally and rotation was 45 degrees 
bilaterally.  He was fully sensitive throughout his lower 
extremities and he had +1 patella and Achilles reflexes 
symmetrically.  Clonus and Babinski were negative.  It was 
also stated that X-rays showed no significant degenerative 
processes.  It was noted that there was, perhaps, mild 
degeneration at the facet level diffusely, but that the disc 
spaces looked good.  There was no osteophyte formation or any 
"lytic" lesions.  The impression was very mild back symptoms 
and subjective radiculopathy consistent with spinal stenosis, 
but the examiner stated that actual stenosis was "not 
terribly likely given his age."  The examiner stated that he 
did not believe that the appellant's back condition was 
affecting him substantially at work and also that the 
appellant's symptoms did not affect his lifestyle 
significantly. 

A March 2003 VA examination report noted that the appellant 
was employed and worked in customer service.  The appellant 
reported having constant pain.  He also reported symptoms of 
numbness and weakness associated with pain in both of his 
legs.  He reported muscle spasms, but denied any sort of 
bladder or bowel abnormalities.  Upon physical examination, 
palpation of the lumbar musculature during slow ambulation 
did not reveal any active muscle spasm.  Forward flexion was 
approximately 75 degrees, with the onset of discomfort 
beginning at about 50 degrees.  Extension was approximately 
30 degrees with pain at maximum extension.  Lateral flexion 
was 35 degrees bilaterally and rotation was 45 degrees 
bilaterally.  In the seated position, he had negative 
straight leg raise.  Babinski was absent and there was no 
sustained clonus in either extremity.  He had normal 
symmetric deep tendon reflexes in both Achilles and patella 
tendons and sensory was intact in both lower extremities to 
light touch in all dermatomes.  X-rays were stated to be 
completely normal, with normal alignment, normal disc space 
heights, and no evidence of arthrosis of the posterior 
elements.  The examiner stated that, looking at past 
examinations, the appellant had never had focal neurologic 
findings, which was consistent with his findings despite the 
appellant's complaints.  

A July 2003 VA report of a CT of the lumbar spine listed an 
impression of within normal limits. 

An October 2003 VA report noted that the appellant reported 
sharp pain on his sides.  It was reported that there was no 
radiating pain and no bladder or bowel incontinence.  Upon 
physical examination, there was limited range of motion of 
the lower back area due to pain.  Although straight leg raise 
test was stated to be positive, reflexes were 2+ on the lower 
extremities and sensation was intact in the lower 
extremities.  There was tenderness to palpation of the 
bilateral L5 paraspinal muscles.  Another October 2003 VA 
report referred to that report and noted that the appellant 
was neurologically intact, but that he had paraspinal muscle 
tenderness with palpable spasticity.  Lumbar flexion was 45 
degrees and extension was stated to be painful and limited to 
approximately 30 degrees.  Left lateral flexion was 
significantly limited, but right lateral flexion was within 
normal limits.             

A November 2003 VA report of a bone scan listed an impression 
of normal bone scan and a December 2003 VA report of 
lumbosacral spine X-rays listed an impression of normal 
lumbosacral spine.  

A January 2004 VA Discharge Summary report stated that there 
was normal configuration and full range of motion of the 
spine and that reflexes were 2+ bilaterally.   

A February 2005 VA report of Lumbosacral spine X-rays stated 
that there was no evidence of compression fracture and that 
the intervertebral disc spaces were maintained.  It was 
stated further that an abnormality was not apparent.  

Finally, a November 2005 VA examination report stated that 
the appellant was employed making conveyors.  He reported 
constant, sharp pain, as well as weakness, fatigability, 
limitation of repetition, and lack of endurance.  He stated 
that he has flare-ups daily.  He denied any bowel, bladder, 
or erectile dysfunction, and it was stated that he had had no 
incapacitating episodes over the past 12 months.  Upon 
physical examination, he had paraspinal tenderness.  He had 
60 degrees of lumbar flexion, 20 degrees of extension, 30 
degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  He had diffuse muscle spasms, but no 
pain or fatigability with movement.  Additionally, he had no 
change in range of motion following repetitive bending 
exercises.  He had full motor strength in his bilateral lower 
extremities and a normal sensory examination.  Deep tendon 
reflexes were 2+ throughout and there was a negative Lasegue 
sign.  The diagnosis was lumbar strain.  The examiner 
emphasized that the appellant had minimal range of motion 
limitations and a normal motor examination and X-rays.  He 
then stated that it was conceivable that pain could further 
limit function, but that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion.

The appellant's low back disability is currently rated as 20 
percent disabling.  It is acknowledged that the reported 
ranges of motion for the appellant's lumbosacral spine have 
varied during the appeal period, however, it is reiterated 
that where, as here, entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern and the regulations do not give past medical reports 
precedence over current findings.  See Francisco, supra.  
Here, the current medical evidence does not show limitation 
of motion warranting a rating in excess of 20 percent under 
DC 5292 (as in effect prior to September 2003); nor does this 
evidence warrant a rating in excess of 20 percent under DC 
5295(as in effect prior to September 2003), as it is not 
shown that the appellant's low back disability is productive 
of such things as listing of the whole spine to opposite 
side, positive Goldthwaite's sign, or marked limitation of 
forward bending in standing position.  Also, a rating in 
excess of 20 percent is not warranted under the new spine 
rating criteria, as the evidence does not show that the 
appellant has forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  In fact, there is no objective evidence 
of ankylosis.  

It is acknowledged that it was stated in the November 2005 VA 
examination report that it was conceivable that pain could 
further limit function, however, it was stated that it was 
not feasible to attempt to express this in terms of 
additional loss of motion.  In addition, the examiner stated 
that the appellant had "minimal range of motion 
limitations."  Therefore, a rating in excess of 20 percent 
is not warranted even with consideration of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, supra.  

As the objective medical evidence of record does not show 
that the appellant has intervertebral disc syndrome, a rating 
under either the old or new intervertebral disc syndrome 
rating criteria would be inappropriate.  
  
The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  Here, the Board acknowledges 
that the appellant, at the April 2006 hearing, reported 
frequent use of the bathroom and indicated he thought it was 
related to his back condition.  However, the objective 
medical evidence of record does not show that the appellant 
has associated objective neurologic abnormalities.  
Therefore, a separate neurologic rating would be 
inappropriate in the instant matter.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for the appellant's low back disability 
and the benefit of the doubt rule is not for application in 
this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  In this case, the schedular 
evaluations for back disorders are not inadequate.  As 
detailed above, higher disability ratings are available for a 
back disorder where specific objective criteria are met.  The 
veteran does not meet the schedular criteria for a higher 
disability rating.  It does not appear that the veteran has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  
The veteran has not required frequent hospitalization for his 
service-connected back disability.  With regard to 
employment, the Board notes that the appellant stated in the 
April 2006 hearing transcript that he lost his job because of 
his back and that he had not worked since December 2005.  
However, there is no objective evidence showing that his 
disability markedly interfered with his employment; the 
veteran was still employed as of the November 2005 VA 
examination which included current findings as to the 
severity of his back disability.  There is no evidence in the 
claims file to suggest marked interference with employment as 
a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  The veteran's symptoms consist of limitation of motion 
and painful motion, with additional limitation on flare-ups, 
and it is those symptoms for which he is being compensated.  
The evidence does not show symptoms related to the service-
connected back disability that are unusual or are different 
from those contemplated by the schedular criteria. 

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations is applicable to this claim.  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107; See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA satisfied the 
duty to notify in a November 2005 letter to the veteran.  
Although the initial decision was made prior to the appellant 
having been fully informed of the VCAA, any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  After the November 2005 letter was sent to 
the appellant, the claim was readjudicated by VA in the 
January 2006 SSOC.  

In February 2006, the appellant submitted a statement wherein 
he indicated that he had no other evidence that he wished to 
submit in support of his appeal, but he also expressed his 
dissatisfaction with the November 2005 VA examination.  
Nonetheless, after a review of the examination report, the 
Board finds the November 2005 VA examination report adequate 
for rating purposes.  It included a review of the veteran's 
pertinent medical history, a thorough examination and a 
discussion of the diagnostic testing.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.


ORDER

An increased rating for the appellant's low back disability 
is denied.  



________________________________        
____________________________
                 C.W. SYMANSKI		CONSTANCE B. TOBIAS
                Veterans Law Judge, 		      Veterans 
Law Judge, 
           Board of Veterans' Appeals 		 Board of 
Veterans' Appeals
                 
 
_______________________________
	M. E. LARKIN
                           Acting Veterans Law Judge, 		
	
			           Board of Veterans' Appeals


 Department of Veterans Affairs


